Matter of Lopez v New York State Div. of Human Rights (2014 NY Slip Op 07511)





Matter of Lopez v New York State Div. of Human Rights


2014 NY Slip Op 07511


Decided on November 5, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

THOMAS A. DICKERSON, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-05350
 (Index No. 11485/10)

[*1]In the Matter of Romulo Lopez, appellant, 
vNew York State Division of Human Rights, et al., respondents.


Da'Tekena Barango-Tariah, Brooklyn, N.Y., for appellant.

DECISION & ORDER
In a proceeding pursuant to Executive Law § 298 to review a determination of the New York State Division of Human Rights dated March 11, 2010, which dismissed the petitioner's administrative complaint, upon a finding that there was no probable cause to believe that the respondent Kraus Management, Inc., engaged in unlawful discriminatory practices in terminating his employment, the petitioner appeals from a judgment of the Supreme Court, Kings County (Partnow, J.), dated January 4, 2011, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
Where, as here, the New York State Division of Human Rights (hereinafter the NYSDHR) renders a determination of no probable cause without holding a hearing, the appropriate standard of review is whether the probable cause determination was arbitrary and capricious or lacking a rational basis (see Matter of Ramirez v New York State Div. of Human Rights, 4 NY3d 789, 790; Matter of Vora v New York State Div. of Human Rights, 103 AD3d 739, 739; Matter of Orosz v New York State Div. of Human Rights, 88 AD3d 798). As the NYSDHR's probable cause determination was not arbitrary and capricious or lacking a rational basis in the record, the Supreme Court properly denied the petition and dismissed the proceeding (see Matter of Knight v New York State Div. of Human Rights, 118 AD3d 791).
DICKERSON, J.P., LEVENTHAL, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court